Citation Nr: 1000403	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  05-03 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in San 
Diego, California


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from September 1947 to June 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the San Diego, 
California, Regional Office (RO).  By a rating action in 
February 2003, the RO granted service connection for PTSD and 
assigned a 10 percent rating, effective August 21, 2001.  In 
October 2003, the RO increased the evaluation for the 
Veteran's PTSD from 10 percent to 30 percent, effective 
August 21, 2001.  Subsequently, in an August 2008 rating 
decision, the RO denied the Veteran's claim of entitlement to 
a total disability rating based on individual unemployability 
(TDIU).  

Although the Veteran has appealed a denial of TDIU by the RO, 
in the decision below, the Board awards a total disability 
rating on a schedular basis for PTSD effective from August 
21, 2001, which is before the Veteran filed a claim for TDIU 
in 2008.  Consequently, the Board finds that the claim for 
TDIU is rendered moot by the award of the schedular 100 
percent rating.  38 C.F.R. § 4.16(a) (2009) (TDIU may be 
assigned only where the schedular rating is less than total).  

On September 23, 2009, the Veteran appeared and testified at 
a hearing before the undersigned Veterans Law Judge sitting 
at the RO.  A transcript of that hearing is also of record.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD 
has been manifested by ongoing symptoms of depression, 
anxiety, difficulty sleeping, nightmares, intrusive thoughts, 
flashbacks, exaggerated startle response, anger outbursts, 
hypervigilance, problems with concentration, social 
isolation, and difficulty with interpersonal relationships, 
which symptoms result in total social and occupational 
impairment.  


CONCLUSION OF LAW

The criteria for an initial rating of 100 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The Veteran's claim for service connection for PTSD was 
received in August 2001.  Submitted subsequently, in support 
of the Veteran's claim, were VA progress notes dated in 2002, 
which show that the Veteran was seen at a primary clinic with 
anxiety and depression.  He was diagnosed with PTSD.  During 
a clinic visit in January 2002, the Veteran indicated that 
she still had to have his "back to the wall."  He noted 
that loud noises affected him, causing him to jump and hit 
the ground.  The Veteran reported having nightmares.  The 
Veteran also indicated that he gets upset with the smallest 
things, and he had memory problems.  The Veteran stated that 
he does not like being around people, and he stays away from 
things that remind him of the war.  The impression was PTSD 
and adjustment disorder, depressed due to physical 
limitations.  The clinician described the severity of the 
disorder as severe.  In an addendum to the January 2002 
intake session, dated in April 2002, the examiner stated that 
the Veteran's Global Assessment of Functioning (GAF) score 
should be 42.  

Also submitted in support of the claim was a medical 
statement from Dr. Warren Gershwin, a staff psychiatrist at 
the VA healthcare system in San Diego, dated in July 2002.  
Dr. Gershwin indicated that the Veteran began receiving 
treatment at the clinic in January 2002.  The psychiatrist 
noted that the Veteran's initial complaints and ongoing 
symptoms included sleep disorder, depression, nightmares, 
flashbacks, intrusive thoughts, avoidance, hypervigilance, 
history of alcohol abuse, excessive anger, social isolation, 
and violent outbursts.  The psychiatrist noted that the 
Veteran began having many of these problems soon after his 
return from Vietnam in August 1969; he first sought help in 
the fall of 1972.  It was noted that assessment of the 
Veteran's mental state resulted in a diagnosis of PTSD; he 
was assigned a GAF score of 38.  The psychiatrist stated 
that, due to the chronicity and severity of the Veteran's 
psychiatric symptoms, he was found to be occupationally 
unemployable.  He added that the Veteran's combined medical 
and psychiatric disabilities made him totally and permanently 
disabled.  

The Veteran was afforded a VA examination in October 2002.  
At that time, the Veteran expressed great anger over draft 
dodgers being allowed back into the country when they were 
pardoned by President Jimmy Carter.  On mental status 
examination, the Veteran showed no impairment in his thought 
processes or communication.  There were no delusions or 
hallucinations.  His eye contact was good.  He had no 
suicidal or homicidal thoughts.  He maintained a good ability 
to maintain his personal hygiene.  He was alert and fully 
oriented.  There was subjective memory loss, although no 
obvious memory loss.  He had obsessive or ritualistic 
behavior.  His rate and flow of speech was normal.  There was 
no evidence of panic attacks, depressed mood, or anxiety.  
His impulse control was good, although he did talk about 
times when he snapped at his wife out of anger.  The examiner 
concluded that the Veteran did not suffer from PTSD; rather, 
the diagnosis was depressive disorder, not otherwise 
specified, due to a medical condition.  

On the occasion of another VA examination in January 2003, 
the Veteran reported several stressful incidents that he 
encountered during his service in Vietnam.  The Veteran 
reported having avoidant patterns; he stated that he 
isolates, withdraws, and is anxious most of the time.  The 
Veteran also reported survivor's guilt, but he stated that he 
did not have panic attacks.  The Veteran indicated that he 
had rare intrusive thoughts of Vietnam.  The examiner noted 
that the Veteran looked tense and was felt to be a credible 
witness.  The examiner stated that it was his feeling that 
the Veteran had extremely mild PTSD as a result of his 
Vietnam experiences; he was given a GAF score of 68.  The 
examiner related that the Veteran had sufficient symptoms of 
PTSD in 23 years of active duty to just make it under the 
line for the diagnosis of PTSD related to his Vietnam era 
service.  

In another statement dated in September 2003, Dr. Gershwin 
indicated that the Veteran had been under his psychiatric 
care since May 2002 for treatment of his combat-related 
prolonged PTSD.  Dr. Gershwin noted that the Veteran's 
symptoms included insomnia, nightmares, anxiety, intrusive 
recollections and flashbacks; his most prominent symptom was 
depression.  Dr. Gershwin reported that the depression, in 
combination with the other symptoms, despite medication and 
counseling, renders the Veteran totally and permanently 
disabled.  

Of record is a lay statement from the Veteran's wife, dated 
in March 2005, indicating that she has known that the Veteran 
had medical problems since they met in 1983.  She noted that 
the Veteran started drinking in order to control the pain and 
frustration caused by his condition.  She indicated that the 
Veteran experienced shaking and daily headaches; he was also 
likely to get angry and scream and yell a lot.  

VA progress notes dated from April 2003 through December 2007 
indicate that the Veteran continued to receive clinical 
attention and treatment for symptoms of his PTSD; the Veteran 
predominantly complained of depression and anger outbursts.  
When seen in January 2005, the Veteran complained of fatigue, 
excessive sleeping and lack of motivation.  

The Veteran's application for total disability rating based 
on individual unemployability (VA Form 21-8940) was received 
in February 2008.  Submitted in support of his claim was a 
private medical statement from Dr. Ariane Mohit, dated in 
February 2008, indicating that the Veteran has been under her 
care since 1995.  Dr. Mohit noted that the Veteran had a 
complicated medical history, which included such disabilities 
as history of prostate cancer and PTSD, as well as other 
medical conditions.  Dr. Mohit stated that the Veteran is 
permanently disabled and is unable to be employed.  

Of record is another medical statement from Dr. Warren G. 
Gershwin, dated in February 2008, indicating that the Veteran 
has remained under his psychiatric care since his last letter 
in September 2003.  Dr. Gershwin stated that the Veteran 
continues to suffer from anxiety, insomnia, nightmares, 
depression and intrusive recollections despite continued 
medication and counseling.  He also stated that the Veteran 
remains totally disabled.  

During a clinic visit in March 2008, the Veteran reported 
doing okay, but he had some depression due to alienation from 
his family; he noted that his granddaughter never visited 
him.  The diagnosis was PTSD.  When seen in July 2008, the 
Veteran reported being upset about feeling pushed out by his 
family.  

The Veteran was afforded another VA examination in September 
2008.  At that time, it was noted that he continued to have 
problems with intrusive thoughts, anxiety, exaggerated 
startled response, nightmares, difficulty sleeping and 
vigilant symptoms.  The Veteran reported no educational 
accomplishments; he had been retired since 1989 and had not 
worked since then.  The Veteran has been married since 1993; 
this is his second marriage, and they are relatively happy.  
The Veteran noted that he is somewhat distant from his 
children; he stated that they do not invite him to visit 
because he has a bad temper.  He did not have a history of 
assaultiveness, but it was noted that he had a short temper.  
He occasionally has suicidal thoughts, and he was somewhat 
isolative; he had not worked for many years, does not have 
any friends, and he has a distant relationship with his 
children.  

On mental status examination, the Veteran was described as 
jovial and cooperative.  He had no impairment of thought 
process or communication.  No delusions or hallucinations 
were noted.  His eye contact was good.  He was not currently 
suicidal or homicidal.  His hygiene was adequate.  He was 
oriented.  The examiner indicated that he did not detect any 
memory troubles or obsessive or ritualistic behavior.  Rate 
and flow of speech were normal.  He was not having panic 
attacks.  The Veteran denied depression but did report 
anxiety.  He was without any impairment of impulse control, 
though he was subject to acting on his temper and sleep, and 
his sleep was affected by nightmares 2 times a week.  The 
diagnosis was PTSD; the examiner assigned a GAF score of 65.  
The examiner stated that the primary problem was social 
isolation.  He does have nightmares 2 to 3 times a week and 
can be avoidant; sleep is disturbed.  He has temper and anger 
management problems that flare-up from time to time but not 
daily.  He gets vigilant at night, he startles easily, and he 
has heightened physiologic arousal with loud noises.  The 
examiner stated that the symptoms are of moderate to mild 
severity but definitely persistent for many years.  

An October 2008 VA progress indicates that the Veteran was 
seen for complaints of anxiety and depression.  The diagnosis 
was PTSD, and he was assigned a GAF score of 40.  When seen 
in February 2009, the Veteran continued to complain of 
depression and anxiety; he also complained of irritability.  
The veteran reported frustration with increasing physical 
limitations which interfere with his activities, especially 
with gardening.  The diagnosis was PTSD, and he was assigned 
a GAF of 38.  

Of record is another medical statement from Dr. Warren 
Gershwin, dated in August 2009, wherein he indicated that the 
Veteran continues to be seen at his office for treatment of 
his service-connected PTSD.  He noted that the Veteran 
continues to experience symptoms of depression, anxiety, 
intrusive recollection, flashbacks, insomnia, and obsessional 
ruminations.  Dr. Gershwin stated that, although the Veteran 
has other medical conditions, the symptoms of his PTSD are 
sufficient by themselves to render him totally disabled.  

II.  Analysis

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2009).  

A disability may require re-evaluation in accordance with 
changes in a Veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  However, where an award 
of service connection for a disability has been granted and 
the assignment of an initial evaluation is at issue, separate 
evaluations can be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 126 
(2001).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

The severity of the Veteran's PTSD is rated in accordance 
with 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
code, a 30 percent evaluation is warranted for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships.  

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
or memory loss for the names of close relatives, own 
occupation, or own name.  

A GAF score is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996), citing the Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994).  This is more commonly 
referred to as DSM-IV.  

A GAF of 21 to 30 is defined as behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  

A GAF of 31 to 40 is indicative of some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or any major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing 
at school).  

A GAF of 41 to 50 is indicative of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  

A GAF of 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  

In the applicable rating criteria, use of the phrase "such 
symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the 
effect of those symptoms on the claimant's social and work 
situation.  This construction is not inconsistent with Cohen 
v. Brown, 10 Vet. App. 128 (1997).  The evidence considered 
in determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in the diagnostic code.  
Instead, the rater is to consider all symptoms of a 
claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the DSM-IV.  See38 C.F.R. § 4.126 (2009).  If 
the evidence demonstrates that a claimant suffers symptoms or 
effects that cause occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
the diagnostic code, the appropriate, equivalent rating will 
be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2009).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 4.3 (2009).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

Given the depth and persistence of the Veteran's difficulties 
with sleeping, flashbacks, intrusive thoughts, anger 
problems, depression, anxiety, and social isolation, the 
Board finds that his PTSD symptomatology has more closely 
approximated the criteria for a 100 percent rating since the 
inception of this appeal.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.7 (2009).  The evidence shows the Veteran's 
PTSD symptoms are of such severity and persistence that they 
cause him to be unable to work.  Significantly, throughout 
the appeal period, the Veteran has described his mood as 
depressed and extremely irritable.  In a medical statement 
dated in July 2002, Dr. Gershwin, a VA staff psychiatrist 
described the Veteran's PTSD as chronic and severe.  Dr. 
Gershwin, who has regularly evaluated the Veteran for almost 
the entire time since service connection was awarded, has 
consistently noted a GAF score of around 38 to 42 and has 
noted that the Veteran has remained unemployable.  

The Board has reviewed all of the medical evidence of record 
and finds, in light of the varying assessments of the 
Veteran's overall level of impairment, that the probative 
value of Dr. Gershwin's opinions outweighs that of the 
conflicting opinions in the VA examination reports.  
Significantly, it is noted that Dr. Gershwin has been 
treating the Veteran and his office has provided outpatient 
therapy and counseling to the Veteran since 2002 and that he 
has come to know the Veteran intimately as a result of his 
ongoing contacts with him.  

With respect to occupational impairment, the evidence 
indicates that the Veteran would never be able to maintain 
gainful full time employment because he cannot tolerate the 
normal stressors of the workplace and its demands.  See Dr. 
Gershwin's August 2009 statement.  In terms of social 
impairment, the Veteran reported that he is somewhat distant 
from his children; he stated that they do not invite him to 
visit because he has a bad temper and feels that people are 
pushing him away.  At his September 2008 VA examination, it 
was noted that he does not have a history of assaultiveness, 
but he does have a short temper.  He occasionally has 
suicidal thoughts and, he is somewhat isolative; he has not 
worked for many years, does not have any friends, and he has 
a distant relationship with his children.  Although the 
Veteran has been assigned a range of GAF scores, the Board 
finds the score of 38 to be most accurately supported by the 
evidence of record and most reflective of his overall level 
of impairment.  

The Board notes that the VA compensation examiners assigned 
GAF scores of 65 and 68 and described the Veteran's PTSD 
symptoms as mild to moderate in severity.  However, those 
isolated GAF scores are inconsistent with the treatment notes 
and the assessment of those who have regularly evaluated the 
Veteran.  

For the foregoing reasons, the Board concludes that the 
Veteran's PTSD more nearly approximates the criteria for the 
higher rating of 100 percent.  Giving the Veteran the benefit 
of the doubt, the Board finds that the evidence is at least 
in equipoise, and shows that his PTSD is productive of total 
occupational and social impairment.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  This has been the case since the award 
of service connection-August 21, 2001.


ORDER

Entitlement to an evaluation of 100 percent for PTSD is 
granted since the award of service connection, subject to the 
law and regulations applicable to the payment of monetary 
benefits.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


